Citation Nr: 1129755	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.

2.  Entitlement to a rating in excess of 60 percent for the residuals of a lung injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating in excess of 60 percent for a lung disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a lung injury, rated as 60 percent disabling; the residual scar with incisional hernia, rated as 10 percent disabling; and the posttraumatic stress disorder (PTSD), rated as 10 percent disabling, yield a combined rating of 70 percent.    

2.  The service-connected disabilities in combination are shown as likely as not to prevent the Veteran from securing and following a substantially gainful occupation that would be consistent with his  previous work history and limited educational background.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating by reason of service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  

The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Veteran and the representative, and has enhanced its duty to assist a Veteran in developing the information and evidence necessary to substantiate a claim.  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  


II.  TDIU

The service-connected disabilities consist of the residuals of a lung injury rated as 60 percent disabling, effective on April 30, 2009; a 10 percent rating for residual scar with incisional hernia rated as 10 percent disabling, effective on December 11, 1995; and a 10 percent rating for PTSD, effective on June 29, 2009.

In statements presented throughout the appeal, the Veteran asserts that his service-connected disabilities preclude him from obtaining substantially gainful employment.  The Veteran's employment history reflects that he retired in January 1988 from his job in the Recorder of Deeds Office.

The VA treatment records dated from January 2009 to July 2009 reflect that he has been continually treated for his lung condition.  

In a July 2009 VA examination the Veteran complained of having tenderness in his chest area.  He had chest discomfort while breathing and coughing.  Upon examination, there was scarring at the bullet entry site on the left chest, just below the left pectoral muscle.  The scar was 4 cm long and approximately 1 cm wide.  It was the same level as the surrounding skin.  There was no pain in the scar area.    There was also a 7 cm scar above the abdomen from bullet fragments.  

The Veteran was diagnosed with the residuals of bullet wound to the left chest with bullet fragments lodging in the right chest and abdomen.  He denied having shortness of breath.  The scarring resulted from bullet entry wound as well as surgery to remove bullet fragments from the left and right chest and also the abdomen.  

In a July 2009 addendum, the Veteran was noted to have the residuals of a bullet wound to his left chest with remaining fragments in the right chest and abdomen.  He denied having shortness of breath and had scarring from the entry wound, as well as from the surgery to remove the bullet fragments from his chest and abdomen.  This was noted not to affect his unemployability.

The Board notes that the VA examiner did not provide a rationale for his conclusion.  Further, his statement that "it [did] not affect his employability" appeared to refer only to his service-connected musculoskeletal disability.  The VA examiner did not appear to address the extent the service-connected lung disability or PTSD in this comment about the Veteran's employability.

An August 2009 pulmonary function test (PFT) did show that the Veteran had moderate obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 percent of the flow volume curve.  His diffusion capacity was within normal limits.  The poor test performance was indicated by volume extrapolation/FVC.  The Veteran was unable to complete testing and had a lot of difficulty with testing.

A September 2009 VA treatment record showed complaints of chronic shortness of breath and intermittent dizziness (which he had present for years but was getting worse).  Three weeks earlier, he reported feeling like he was going to faint.  He reported having constant pain in the epigastric area and upper abdomen for the past two weeks that felt like pressure and cramping.  He had a large hernia in the mid-upper abdomen post-surgery for the gunshot wound.

The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Based on a review of the evidence, and resolving the doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for TDIU under 38 C.F.R. § 4.16(a).  

Initially, the Board observes that the percentage standards of 4.16(a) have been met as the service-connected conditions share a common etiology and combine to a rating of 70 percent with a single rating of 60 percent; thereby, meeting the schedular rating for a TDIU rating.

Although the Veteran has not worked since 1988 due to retirement, his advancing age may not be considered when determining whether service-connected disabilities are sufficient to produce unemployability.  38 U.S.C.A. § 1155; 38 38 C.F.R. § 4.19.

However, the medical evidence, when viewed in its entirety, shows that the service-connected disabilities are productive of a significant level of industrial impairment.  In this regard, the record indicates that the Veteran completed the 10th grade and had a work history that generally was consistent with non-sedentary employment, including working in some capacity in an office setting.

Further, lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Here, the Veteran is competent to attest to the symptomatology that prevents him from securing and following employment that is substantially gainful.  Taken together with the medical evidence-the assertions collectively tend to show as likely as not that the Veteran as likely as not is unemployable due solely to his service-connected disabilities.

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU rating by reason of service-connected disability are met.   



ORDER

A total rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations applicable to the payment of monetary benefits.



REMAND

The Veteran's statements have indicated that his lung disability may have worsened since his last VA examination.  Specifically, a September 2009 VA treatment record reflects complaints of chronic shortness of breath and intermittent dizziness.  Another September 2009 VA treatment record noted that the Veteran was advised to present himself to the emergency room because of his symptoms.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995). 

Therefore, an updated VA examination is needed to make an informed decision regarding the Veteran's current level of functional impairment caused by the service-connected lung disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take all indicated action to obtain copies of any outstanding records referable to treatment rendered by the Veteran by VA since 2007.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected lung disability.  

The claims folder, to include a copy of this Remand, must be made available to the physician designated to examine the Veteran for review.  All indicated diagnostic studies and testing should be accomplished.

The examiner is requested to determine the current degree of severity of the service-connected lung condition.  Specifically, the VA examiner is requested to opine to the following:

(a)  Is the FEV-1 of less than 40 percent of predicted value, or; a FEV-1/FVC of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy?

(b)  Is there pleurisy with empyema, with or without pleurocutaneous fistula?

(c)  Any episodes of total spontaneous pneumothorax?

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


